El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
A fin de sostener que ha habido error en este caso, el ape-lante insiste en que el demandante no tenía derecho para uobrar intereses sobre intereses y se apoya en el artículo 1076 del Código Civil, que prescribe que:
“Los intereses vencidos devengan el interés legal desde que son judicialmente reclamados, aunque la obligación haya guardado silen-cio sobre este punto.”
*275En este caso, sin embargo, la suma reclamada era nna deuda vencida, procedente de intereses, y que entonces fné reclamada y reconocida por los deudores, así que sn importe perdió su carácter especial de intereses y llegó a ser lo mismo que cualquiera otra deuda, siendo de aplicación el artículo 1067 que reza, así:
“Incurren en mora los obligados a entregar o hacer alguna cosa desde que el acreedor les exija judicial o extrajudicialmente el cum-plimiento de su obligación.”
Se presentó prueba suficiente para probar la existencia ' del requerimiento de pago de esa deuda, aún cuando esa prueba la aportó una parte interesada. La cuestión del in-terés que una persona .pueda tener en un pleito atiende al peso de la prueba y no a su fuerza probatoria. En ausen-cia de toda objección especial, de la demanda aparece lo suficiente para justificar la concesión de los intereses sobre la deuda que en la misma se alega.
Es de confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.